                                                       Case 20-11157-CSS   Doc 928          Filed 10/09/20           Page 1 of 6
Court Conference                                                                                           U.S. Bankruptcy Court-District of Delaware
           Calendar Date:                 10/09/2020                                                      Confirmed Telephonic Appearance Schedule
           Calendar Time:                 11:00 AM ET
                                                                                                                           Honorable Christopher S. Sontchi
                                                                                                                                                        #6
                                                                                                                                                         2nd Revision Oct 9 2020 5:13AM

 Page #       Item #    Case Name           Case #      Proceeding          App ID Appearing               Telephone       Firm Name                             Representing
                        Exide Holdings,     20-11157    Hearing            10896023   John Z. Balasko      (202)           U.S. Department of Justice - Civil    Interested Party, United
                        Inc.                                                                               514-7162 ext.   Division                              States of America / LIVE
                        Exide Holdings,     20-11157    Hearing            10897108   Gary Bressler        (215)           McElroy, Deutsch, Mulvaney &          Creditor, Westchester
                        Inc.                                                                               557-2971 ext.   Carpenter, LLP                        Fire Insurance Company
                                                                                                                                                                 and its affiliated sureties
                                                                                                                                                                 / LIVE
                        Exide Holdings,     20-11157    Hearing            10896006   Robert A. Britton    (212)           Paul Weiss Rifkind Wharton &          Interested Party, Ad Hoc
                        Inc.                                                                               373-3615 ext.   Garrison                              Group of Noteholders /
                                                                                                                                                                 LIVE
                        Exide Holdings,     20-11157    Hearing            10896895   Marc Casarino        (302)           White and Williams LLP                Defendant(s), Bank of
                        Inc.                                                                               467-4520 ext.                                         America / LISTEN ONLY
                        Exide Holdings,     20-11157    Hearing            10896087   Linda J. Casey       (302)           Office of the United States           U.S. Trustee, Office of
                        Inc.                                                                               573-6491 ext.   Trustee                               the United States
                                                                                                                                                                 Trustee / LIVE
                        Exide Holdings,     20-11157    Hearing            10896233   Eric Chafetz         (973)           Lowenstein Sandler, LLP               Creditor, Official
                        Inc.                                                                               597-2500 ext.                                         Committee of
                                                                                                                                                                 Unsecured Creditors /
                                                                                                                                                                 LIVE
                        Exide Holdings,     20-11157    Hearing            10897097   William E.           (302)           Chipman Brown Cicero & Cole,          Interested Party, Battery
                        Inc.                                                          Chipman              295-0191 ext.   LLP                                   Systems / LIVE
                        Exide Holdings,     20-11157    Hearing            10896007   William              (212)           Paul Weiss Rifkind Wharton &          Interested Party, Ad Hoc
                        Inc.                                                          Clareman             373-3000 ext.   Garrison                              Group of Noteholders /
                                                                                                                                                                 LIVE
                        Exide Holdings,     20-11157    Hearing            10896238   Daniel               (302)           Richards, Layton & Finger, P.A.       Debtor, Exide Holdings,
                        Inc.                                                          DeFranceschi         651-7700 ext.                                         Inc. / LIVE
                        Exide Holdings,     20-11157    Hearing            10896004   Alice B. Eaton       (212)           Paul Weiss Rifkind Wharton &          Interested Party, Ad Hoc
                        Inc.                                                                               373-3125 ext.   Garrison                              Group Of Note Holders /
                                                                                                                                                                 LIVE
                        Exide Holdings,     20-11157    Hearing            10896277   Peter Friedman       (202)           O'Melveny & Myers, LLP                Interested Party,
                        Inc.                                                                               383-5300 ext.                                         California Department of
                                                                                                                                                                 Toxic Substances and
                                                                                                                                                                 Control / LIVE
                        Exide Holdings,     20-11157    Hearing            10896171   Jared Friedmann      (212)           Weil Gotshal & Manges LLP             Debtor, Exide Holdings,
                        Inc.                                                                               310-8000 ext.                                         Inc. / LIVE
                        Exide Holdings,     20-11157    Hearing            10896163   Paul Genender        (214)           Weil Gotshal & Manges LLP             Debtor, Exide Holdings,
                        Inc.                                                                               746-7877 ext.                                         Inc. / LIVE

Peggy Drasal ext. 802                                                       CourtConfCal2009                                                                                      Page 1 of 6
                        Exide Holdings,   20-11157   Case  20-11157-CSS
                                                      Hearing             Doc 928     Filed 10/09/20
                                                                                L. Katherine
                                                                          10894770              (302)             PagePotter
                                                                                                                       2 ofAnderson
                                                                                                                             6      & Corroon LLP      Creditor, Official
                        Inc.                                                         Good               984-6049 ext.                                  Committee of
                                                                                                                                                       Unsecured Creditors /
                                                                                                                                                       LIVE
                        Exide Holdings,   20-11157    Hearing             10895962   Whitney Groff      (404)           Georgia Department of Law      Creditor, Georgia
                        Inc.                                                                            656-3338 ext.                                  Environmental
                                                                                                                                                       Protection Division of
                                                                                                                                                       GA Dept. Natural
                                                                                                                                                       Resources / LIVE
                        Exide Holdings,   20-11157    Hearing             10897379   Jonathan Helfat    (212)           Otterbourg P.C.                Interested Party, Bank of
                        Inc.                                                                            661-9100 ext.                                  America / LIVE
                        Exide Holdings,   20-11157    Hearing             10894781   Robert M. Hirsh    (973)           Lowenstein Sandler, LLP        Creditor, The Official
                        Inc.                                                                            597-2500 ext.                                  Committee of
                                                                                                                                                       Unsecured Creditors /
                                                                                                                                                       LIVE
                        Exide Holdings,   20-11157    Hearing             10897304   Matthew            (202)           U.S. Department of Justice     Creditor, United States
                        Inc.                                                         Indrisano          514-1398 ext.                                  on behalf of EPA / LIVE
                        Exide Holdings,   20-11157    Hearing             10897286   Michael A.         (973)           Lowenstein Sandler, LLP        Creditor, Official
                        Inc.                                                         Kaplan             597-2500 ext.                                  Committee of
                                                                                                                                                       Unsecured Creditors /
                                                                                                                                                       LIVE
                        Exide Holdings,   20-11157    Hearing             10897006   Brya M. Keilson    (302)           Morris James LLP               Representing, U.S. Bank
                        Inc.                                                                            888-6959 ext.                                  National Association, as
                                                                                                                                                       trustee and agent / LIVE
                        Exide Holdings,   20-11157    Hearing             10896199   Sara V. Martinez   (803)           South Carolina Department of   Interested Party, South
                        Inc.                                                                            898-3350 ext.   Health & Environment           Carolina Department of
                                                                                                                                                       Health & Environmental
                                                                                                                                                       Control / LISTEN ONLY
                        Exide Holdings,   20-11157    Hearing             10896433   Daniel J.          (312)           Winston & Strawn LLP           Purchaser, ACR III
                        Inc.                                                         McGuire            558-5600 ext.                                  Edison Holdings LLC
                                                                                                                                                       (f/k/a Battery Bidco LLC)
                                                                                                                                                       / LIVE
                        Exide Holdings,   20-11157    Hearing             10896247   Roy Messing        (212)           Ankura Consulting Group        Debtor, Exide Holdings,
                        Inc.                                                                            818-1555 ext.                                  Inc. / LIVE
                        Exide Holdings,   20-11157    Hearing             10896343   Patrick Mohan      (646)           Reorg Research, Inc.           Interested Party, Reorg
                        Inc.                                                                            390-5739 ext.                                  Research / LISTEN
                                                                                                                                                       ONLY
                        Exide Holdings,   20-11157    Hearing             10897022   Eric J. Monzo      (302)           Morris James LLP               Representing, US Bank,
                        Inc.                                                                            888-5848 ext.                                  National Association, as
                                                                                                                                                       Trustee and Agent /
                                                                                                                                                       LIVE
                        Exide Holdings,   20-11157    Hearing             10896013   Pauline K.         (302)           Young, Conaway Stargatt &      Interested Party, Ad Hoc
                        Inc.                                                         Morgan             571-6707 ext.   Taylor, LLP                    Group of Noteholders /
                                                                                                                                                       LIVE
                        Exide Holdings,   20-11157    Hearing             10896291   Aisling Murray     (212)           O'Melveny & Myers LLP          Interested Party,
                        Inc.                                                                            408-2423 ext.                                  California Department of
                                                                                                                                                       Toxic Substances and
                                                                                                                                                       Control / LISTEN ONLY




Peggy Drasal ext. 802                                                      CourtConfCal2009                                                                            Page 2 of 6
                        Exide Holdings,   20-11157   Case  20-11157-CSS
                                                      Hearing             Doc 928
                                                                          10896027   Filed 10/09/20
                                                                                Amy Mussler    (404)             PageState
                                                                                                                      3 ofof 6Georgia - Office of the      Creditor, Environmental
                        Inc.                                                                           657-0489 ext.   Attorney General                    Protection Division /
                                                                                                                                                           LISTEN ONLY
                        Exide Holdings,   20-11157    Hearing             10896017   Ricardo Palacio   (302)           Ashby & Geddes                      Interested Party, City of
                        Inc.                                                                           654-1888 ext.                                       Frisco,Texas / LIVE
                                                                                                       00
                        Exide Holdings,   20-11157    Hearing             10896134   Kathryn           (312)           State of Illinois - Office of the   Interested Party, State
                        Inc.                                                         Pamenter          814-0608 ext.   Attorney General                    of Illinois / LISTEN
                                                                                                                                                           ONLY
                        Exide Holdings,   20-11157    Hearing             10897213   Jordana L.        (212)           Arent Fox LLP                       Trustee, US Bank
                        Inc.                                                         Renert            457-5476 ext.                                       National Association /
                                                                                                                                                           LIVE
                        Exide Holdings,   20-11157    Hearing             10896173   Hume Ross         (202)           Wiley Rein LLP                      Interested Party, Hume
                        Inc.                                                                           552-9631 ext.                                       Ross / LISTEN ONLY
                        Exide Holdings,   20-11157    Hearing             10894570   Christopher M.    (302)           Potter Anderson & Corroon LLP       Representing, Official
                        Inc.                                                         Samis             984-6050 ext.                                       Committee of
                                                                                                                                                           Unsecured Creditors /
                                                                                                                                                           LIVE
                        Exide Holdings,   20-11157    Hearing             10896245   Brendan J.        (302)           Richards, Layton & Finger, P.A.     Debtor, Exide Holdings,
                        Inc.                                                         Schlauch          651-7700 ext.                                       Inc. / LIVE
                        Exide Holdings,   20-11157    Hearing             10896165   Ray C. Schrock,   (212)           Weil Gotshal & Manges LLP           Debtor, Exide Holdings,
                        Inc.                                                         P.C.              310-8210 ext.                                       Inc. / LIVE
                        Exide Holdings,   20-11157    Hearing             10896240   Zachary Shapiro   (302)           Richards, Layton & Finger, P.A.     Debtor, Exide Holdings,
                        Inc.                                                                           651-7819 ext.                                       Inc. / LIVE
                        Exide Holdings,   20-11157    Hearing             10896159   Sunny Singh       (212)           Weil Gotshal & Manges LLP           Debtor, Exide Holdings,
                        Inc.                                                                           310-8000 ext.                                       Inc. / LIVE
                        Exide Holdings,   20-11157    Hearing             10896229   Chris Stauble     (212)           Weil Gotshal & Manges LLP           Debtor, Exide Holdings,
                        Inc.                                                                           735-4935 ext.                                       LLC / LISTEN ONLY
                        Exide Holdings,   20-11157    Hearing             10897115   Alan Tenenbaum    (202)           U.S. Department Of Justice          Interested Party, United
                        Inc.                                                                           514-5409 ext.                                       States on Behalf of EPA
                                                                                                                                                           / LIVE
                        Exide Holdings,   20-11157    Hearing             10896010   David Weiss       (212)           Paul Weiss Rifkin Wharton &         Interested Party, Ad Hoc
                        Inc.                                                                           373-3360 ext.   Garrison LLP                        Group of Noteholders /
                                                                                                                                                           LISTEN ONLY
                        Exide Holdings,   20–11157    Hearing             10896284   Brett Fallon      (215)           Faegre Drinker Biddle & Reath       Creditor, American
                        Inc.                                                                           988-2708 ext.   LLP                                 Integrated Services, Inc.
                                                                                                                                                           / LIVE
                        Exide Holdings,   20–11157    Hearing             10896360   James R. Potter   (213)           California Department of Justice    Creditor, California
                        Inc.                                                                           269-6326 ext.                                       Department of Toxic
                                                                                                                                                           Substances Control /
                                                                                                                                                           LIVE
                        Exide Holdings,   20-1157     Hearing             10896815   Abigail R. Ryan   (512)           State of Texas - Office of the      Interested Party, Texas
                        Inc.                                                                           475-4297 ext.   Attorney General -Bankruptcy &      Commission on
                                                                                                                       Collections Div.Only                Enviromental Quality /
                                                                                                                                                           LIVE




Peggy Drasal ext. 802                                                      CourtConfCal2009                                                                                Page 3 of 6
                                                          Case 20-11157-CSS   Doc 928          Filed 10/09/20         Page 4 of 6
Court Conference                                                                                            U.S. Bankruptcy Court-District of Delaware
           Calendar Date:                    10/09/2020                                                    Confirmed Telephonic Appearance Schedule
           Calendar Time:                    01:00 PM ET
                                                                                                                            Honorable Christopher S. Sontchi
                                                                                                                                                         #6
                                                                                                                                                       2nd Revision Oct 9 2020 5:13AM

 Page #       Item #    Case Name              Case #      Proceeding          App ID Appearing             Telephone       Firm Name                          Representing
                        Town Sports            20-12168    Hearing            10896118   Justin Alberto     (302)           Cole Schotz P.C.                   Creditor, Unsecured
                        International, LLC                                                                  651-2006 ext.                                      Creditors / LIVE
                        Town Sports            20-12168    Hearing            10890073   Aisha Al-Muslim    (212)           The Wall Street Journal            Media, The Wall Street
                        International, LLC                                                                  416-4948 ext.                                      Journal / LISTEN ONLY
                        Town Sports            20-12168    Hearing            10891185   Joshua Altman      (312)           Kirkland & Ellis LLP               Debtor, Town Sports
                        International, LLC                                                                  862-2000 ext.                                      International, LLC. /
                                                                                                                                                               LIVE
                        Town Sports            20-12168    Hearing            10896835   James B. Bailey    (205)           Bradley Arant Boult Cummings       Creditor, Daxko Holding,
                        International, LLC                                                                  521-8378 ext.   LLP                                LLC. / LISTEN ONLY
                                                                                                            48913
                        Town Sports            20-12168    Hearing            10890307   Peter D. Bilowz    (617)           Goulston & Storrs PC               Interested Party, T-C
                        International, LLC                                                                  574-4128 ext.                                      501 Boylston / LIVE
                        Town Sports            20-12168    Hearing            10895218   Mark A.            (309)           Howard & Howard, Attorneys         Interested Party, KRG
                        International, LLC                                               Bogdanowicz        672-1483 ext.   PLLC                               Bayonne Urban
                                                                                                                                                               Renewal, LLC / LIVE
                        Town Sports            20-12168    Hearing            10895214   Tayler Bolton      (302)           Chipman Brown Cicero & Cole,       Bankruptcy Counsel,
                        International, LLC                                                                  295-0191 ext.   LLP                                KRG Bayonne Urban
                                                                                                                                                               Renewal, LLC / LIVE
                        Town Sports            20-12168    Hearing            10891171   Robert S. Brady    (302)           Young, Conaway Stargatt &          Debtor, Town Sports
                        International, LLC                                                                  571-5713 ext.   Taylor, LLP                        International, LLC / LIVE
                        Town Sports            20-12168    Hearing            10891177   Travis G           (302)           Young, Conaway Stargatt &          Debtor, Town Sports
                        International, LLC                                               Buchanan           571-6600 ext.   Taylor, LLP                        International, LLC /
                                                                                                                                                               LISTEN ONLY
                        Town Sports            20-12168    Hearing            10893831   Michael Byun       (310)           Akin Gump Strauss Hauer & Feld     Creditor, KLIM / LISTEN
                        International, LLC                                                                  552-6423 ext.   LLP                                ONLY
                        Town Sports            20-12168    Hearing            10891398   Richard Chesley    (312)           DLA Piper (US), LLP                Interested Party, Tacit
                        International, LLC                                                                  368-3430 ext.                                      Capital LLC / LIVE
                        Town Sports            20-12168    Hearing            10894473   Mark D. Collins    (302)           Richards, Layton & Finger, P.A.    Interested Party,
                        International, LLC                                                                  651-7531 ext.                                      Kennedy Lewis
                                                                                                                                                               Investment
                                                                                                                                                               Management, LLC /
                                                                                                                                                               LIVE
                        Town Sports            20-12168    Hearing            10895976   Laura Davis        (302)           Pachulski Stang Ziehl & Jones      Interested Party, Ad Hoc
                        International, LLC                                               Jones              778-6401 ext.                                      Term Lender Group /
                                                                                                                                                               LIVE


Peggy Drasal ext. 802                                                          CourtConfCal2009                                                                                Page 4 of 6
                        Town Sports          20-12168   Case  20-11157-CSS
                                                         Hearing             Doc 928
                                                                             10896126   Filed
                                                                                   Anthony      10/09/20
                                                                                           De Leo   (201)            PageCole
                                                                                                                          5 of  6 P.C.
                                                                                                                              Schotz                           Creditor, Unsecured
                        International, LLC                                                                 489-3000 ext.                                       Creditors / LISTEN
                                                                                                           5068                                                ONLY
                        Town Sports          20-12168    Hearing             10891210   John Didonato      (312)           Huron Consulting Group              Debtor, Town Sports
                        International, LLC                                                                 880-5643 ext.                                       International, LLC / LIVE
                        Town Sports          20-12168    Hearing             10893825   Philip Dublin      (212)           Akin Gump Strauss Hauer & Feld      Creditor, KLIM / LIVE
                        International, LLC                                                                 872-8083 ext.   LLP
                        Town Sports          20-12168    Hearing             10891212   Jason Feintuch     (212)           Houlihan Lokey                      Debtor, Town Sports
                        International, LLC                                                                 497-7876 ext.                                       International, LLC. /
                                                                                                                                                               LIVE
                        Town Sports          20-12168    Hearing             10891172   Sean T.            (302)           Young, Conaway Stargatt &           Debtor, Town Sports
                        International, LLC                                              Greecher           571-6558 ext.   Taylor, LLP                         International, LLC / LIVE
                        Town Sports          20-12168    Hearing             10891181   Nicole             (212)           Kirkland & Ellis LLP                Debtor, Town Sports
                        International, LLC                                              Greenblatt         446-4664 ext.                                       International, LLC / LIVE
                        Town Sports          20-12168    Hearing             10891191   Derek Hunter       (212)           Kirkland & Ellis LLP                Debtor, Town Sports
                        International, LLC                                                                 446-4800 ext.                                       International, LLC / LIVE
                        Town Sports          20-12168    Hearing             10897023   Ericka Johnson     (302)           Womble Bond Dickinson (US)          Creditor, BankUnited,
                        International, LLC                                                                 252-4337 ext.   LLP                                 N.A. / LIVE
                        Town Sports          20-12168    Hearing             10894506   Megan E.           (302)           Richards, Layton & Finger, P.A.     Interested Party,
                        International, LLC                                              Kenney             651-7687 ext.                                       Kennedy Lewis
                                                                                                                                                               Investment
                                                                                                                                                               Management, LLC /
                                                                                                                                                               LIVE
                        Town Sports          20-12168    Hearing             10894636   Hannah M.          (302)           Office of the United States         U.S. Trustee, U.S.
                        International, LLC                                              McCollum           573-6491 ext.   Trustee                             Trustee / LIVE
                        Town Sports          20-12168    Hearing             10891189   Mark E. McKane     (415)           Kirkland & Ellis LLP                Debtor, Town Sports
                        International, LLC                                                                 439-1400 ext.                                       International, LLC / LIVE
                        Town Sports          20-12168    Hearing             10891175   Allison Mielke     (302)           Young, Conaway Stargatt &           Debtor, Town Sports
                        International, LLC                                                                 571-5732 ext.   Taylor, LLP                         International, LLC /
                                                                                                                                                               LISTEN ONLY
                        Town Sports          20-12168    Hearing             10893828   Naomi Moss         (212)           Akin Gump Strauss Hauer & Feld      Creditor, KLIM / LIVE
                        International, LLC                                                                 872-1044 ext.   LLP
                        Town Sports          20-12168    Hearing             10895275   Frank Napolitano   (925)           Frank Napolitano - In Pro Per/Pro   Creditor, Frank
                        International, LLC                                                                 217-4224 ext.   Se                                  Napolitano / LISTEN
                                                                                                                                                               ONLY
                        Town Sports          20-12168    Hearing             10895978   James E. O'Neill   (302)           Pachulski Stang Ziehl & Jones       Interested Party, Ad Hoc
                        International, LLC                                                                 652-4100 ext.                                       Term Lender Group /
                                                                                                                                                               LIVE
                        Town Sports          20-12168    Hearing             10894976   Melissa Pena       (917)           Norris McLaughlin                   Creditor, Yorkville Tower
                        International, LLC                                                                 369-8847 ext.                                       Associates, LLC /
                                                                                                                                                               LISTEN ONLY
                        Town Sports          20-12168    Hearing             10891388   Ryan Reinert       (813)           Shutts & Bowen, LLP                 Creditor, 39 W.
                        International, LLC                                                                 229-8900 ext.                                       Northfield Associates,
                                                                                                                                                               LLC / LISTEN ONLY
                        Town Sports          20-12168    Hearing             10898037   Laurel D. Roglen   (302)           Ballard Spahr LLP                   Lessor, Federal Realty
                        International, LLC                                                                 252-4465 ext.                                       Investment Trust / LIVE
                        Town Sports          20-12168    Hearing             10891393   Matthew Sarna      (302)           DLA Piper (US), LLP                 Interested Party, Tacit
                        International, LLC                                                                 468-5700 ext.                                       Capital, LLC / LIVE


Peggy Drasal ext. 802                                                         CourtConfCal2009                                                                                 Page 5 of 6
                        Town Sports          20-12168   Case  20-11157-CSS
                                                         Hearing             Doc 928
                                                                             10891202    Filed 10/09/20
                                                                                   Nikki Sauer     (347)            PageKirkland
                                                                                                                         6 of 6& Ellis LLP                 Debtor, Town Sports
                        International, LLC                                                                267-4473 ext.                                    International, LLC /
                                                                                                                                                           LISTEN ONLY
                        Town Sports          20-12168    Hearing             10891179   Heather Smillie   (302)           Young, Conaway Stargatt &        Debtor, Town Sports
                        International, LLC                                                                571-6708 ext.   Taylor, LLP                      International, LLC. /
                                                                                                                                                           LISTEN ONLY
                        Town Sports          20-12168    Hearing             10896172   Moshie Solomon    (201)           Golenbock Eiseman Assor Bell &   Creditor, 1221 Avenue
                        International, LLC                                                                705-1471 ext.   Peskoe LLP                       Holdings LLC / LIVE
                        Town Sports          20-12168    Hearing             10890908   Mark R.           (212)           Ropes & Gray LLP                 Interested Party,
                        International, LLC                                              Somerstein        841-8814 ext.                                    Plymouth Rock
                                                                                                                                                           Assurance Corporation /
                                                                                                                                                           LISTEN ONLY
                        Town Sports          20-12168    Hearing             10896127   Jessica           (212)           Reorg Research, Inc.             Interested Party, Reorg
                        International, LLC                                              Steinhagen        588-8890 ext.                                    Research / LISTEN
                                                                                                                                                           ONLY
                        Town Sports          20-12168    Hearing             10897937   Vincent F.        (302)           Law 360                          Media, Law360 /
                        International, LLC                                              Sullivan          437-5542 ext.                                    LISTEN ONLY
                        Town Sports          20-12168    Hearing             10891405   Jamila Willis     (212)           DLA Piper (US), LLP              Interested Party, Jamila
                        International, LLC                                                                335-4500 ext.                                    Willis / LIVE
                        Town Sports          20-12168    Hearing             10891215   Christopher       (310)           Houlihan Lokey                   Debtor, Town Sports
                        International, LLC                                              Wilson            712-6621 ext.                                    International, LLC / LIVE
                        Town Sports          20-12168    Hearing             10898062   Sean T Wilson     (212)           Kelley Drye & Warren LLP         Creditor, Philips
                        International, LLC                                                                808-7925 ext.                                    International / LIVE




Peggy Drasal ext. 802                                                         CourtConfCal2009                                                                             Page 6 of 6
